DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,463,346. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a method for determining a fuel level of a target muscle using ultrasound analysis.

U. S. Application No. 17/410378
U. S. Patent No. 10463346
1. A non-invasive method of determining a fuel level for a target muscle in a subject, comprising: developing a fuel profile for the target muscle by: obtaining a first ultrasound scan of the target muscle prior to nutrition; evaluating the first ultrasound scan to determine a prior to nutrition fuel value; obtaining a second ultrasound scan of the target muscle after nutrition; evaluating the second ultrasound scan to determine an after nutrition fuel value; obtaining a third ultrasound scan of the target muscle prior to exercise: evaluating the third ultrasound scan to determine a prior to exercise fuel value; obtaining a fourth ultrasound scan of the target muscle after exercise; and evaluating the fourth ultrasound scan to determine an after exercise fuel value: obtaining a current ultrasound scan of the target muscle; establishing a current fuel value for the target muscle; and ranking the current fuel value within the fuel profile to determine a current fuel level for the target muscle.  
2. The method of claim 1, wherein developing the fuel profile for the target muscle further comprises evaluating the prior to nutrition fuel value, the after nutrition fuel value, the prior to exercise fuel value, and the after exercise fuel value to develop a fuel value range.  
8. A non-invasive method of determining a fuel level of a target muscle in a subject. comprising: developing a fuel profile for the target muscle by: obtaining a series of ultrasound scans of the target muscle at a number of times corresponding at least to prior to nutrition, after nutrition, prior to exercise, and after exercise: and evaluating the series of ultrasound scans to determine a range of fuel values; obtaining a current ultrasound scan of the target muscle; establishing a current fuel value for the target muscle; and ranking the current fuel value within the fuel profile to determine a current fuel level for the target muscle.  
15. A non-invasive method of determining a fuel level of a target muscle in a subject, comprising: developing a fuel profile by: obtaining a series of ultrasound scans at a number of times corresponding at least to prior to nutrition, after nutrition, prior to exercise, and after exercise; and evaluating the series of ultrasound scans to determine a range of fuel values; obtaining a current ultrasound scan of the target muscle; establishing a current fuel value for the target muscle; and ranking the current fuel value within the fuel profile to determine a current fuel level for the target muscle.  

1. A non-invasive method of determining a target glycogen score value for a target muscle, comprising: receiving from a subject a plurality of ultrasound scans of a target muscle over a plurality of ultrasound scanning sessions, each ultrasound scan having a plurality of data elements; for each received ultrasound scan, a computing system with a processor; selecting at least a portion of the ultrasound scan; defining a plurality of subsets of the ultrasound data elements within the selected portion, each subset of ultrasound data elements having at least one attribute indicative of water concentration within the muscle tissue; quantifying each attribute as a value within a range of glycogen concentration values from zero percent concentration to one hundred percent concentration, based on a pre-established glycogen concentration scale that correlates the attribute to a glycogen concentration value to determine a glycogen store value for each subset, the collective glycogen store values being a glycogen value data set for the muscle; evaluating the glycogen value data set to determine a glycogen store value range; and in response to the range being at least above a pre-determined threshold, establishing a target score for the target muscle as based on an upper portion of the value range.
10. A non-invasive method of determining a target glycogen score value for a target muscle, comprising: receiving an ultrasound scan of a target muscle, the ultrasound scan having a plurality of data elements; for the received ultrasound scan, a computing system with a processor; selecting at least a portion of the ultrasound scan; defining a plurality of subsets of the ultrasound data elements within the selected portion, each subset of ultrasound data elements having at least one attribute indicative of water concentration within the muscle tissue; quantifying each attribute as a value within a range of glycogen concentration values from zero percent concentration to one hundred percent concentration, based on a pre-established glycogen concentration scale that correlates the attribute to a glycogen concentration value to determine a glycogen store value for each subset; recording the determined glycogen store value for the muscle as an element of a glycogen value data set for the muscle; evaluating the glycogen value data set to determine a glycogen store value range for the target muscle; and in response to the range being at least above a pre-determined threshold, establishing a target glycogen score for the muscle as based on an upper portion of the value range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793